327 F.2d 497
TECHNOGRAPH PRINTED CIRCUITS, LTD., and Technograph Printed Electronics, Incorporated, Appellants,v.BENDIX CORPORATION, Appellee.
No. 9085.
United States Court of Appeals Fourth Circuit.
Argued November 4, 1963.
Decided January 17, 1964.

Walter J. Blenko, Pittsburgh, Pa. (John W. Avirett, II, Baltimore, Md., Walter J. Blenko, Jr., Pittsburgh, Pa., M. Victor Leventritt, New York City, Piper & Marbury, Baltimore, Md., and Blenko, Hoopes, Leonard & Buell, Pittsburgh, Pa., on brief), for appellants.
Harold J. Birch and Edward S. Irons, Washington, D. C. (Benjamin C. Howard, Baltimore, Md., William W. Beckett, Hyattsville, Md., Edward F. McKie, Jr., Washington, D. C., Miles & Stockbridge, Baltimore, Md., and Irons, Birch, Swindler & McKie, Washington, D. C., on brief), for appellee.
Before HAYNSWORTH, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
After careful consideration of the record, the arguments and the briefs of counsel, we are persuaded that the patent claims are invalid for obviousness in the light of the prior art for the reasons fully discussed in the opinion of the District Court. Technograph Printed Circuits, Ltd. v. Bendix Aviation Corp., D.C. Md., 218 F. Supp. 1.


2
Affirmed.